Title: John Jay to John Adams, 27 Oct. 1786
From: Jay, John
To: Adams, John


          
            
              Dr Sir  
            
            

              New York

              27th: Octor.
                1786.
            
          

          The Revd. Doctor Provost is so obliging
            as to take Charge of this Letter together with other Dispatches which he will deliver to
            you.—
          This Gentleman being elected by the Convention of episcopal
            Congregations in this State, and having the most express Recommendations from that Body,
            as well as from a general Convention lately held at Wilmington, is going over to be
            consecrated a Bishop.—
          Permit me to introduce him to you as a Gentleman who merits and
            possesses the Esteem of all who know him. The liberal Attention you have shewn to the
            Requests of the Convention on these Subjects, has received their Thanks and
            Acknowledgments, and I am persuaded that the same Disposition will secure to my Friend,
            the Doctor, your Civilities and friendly Aid.—
          With great and sincere Esteem and Regard / I have the Honor to be /
              Dr Sir / Your most obt. and
            hble: Servt.
          
            
              John Jay—
            
          
        